Citation Nr: 0703293	
Decision Date: 02/02/07    Archive Date: 02/14/07

DOCKET NO.  05-14 019A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Entitlement to an effective date prior to January 15, 2003 
for restoration of Dependency and Indemnity Compensation 
(DIC) benefits.


ATTORNEY FOR THE BOARD

L. J. N. Driever, Counsel




INTRODUCTION

The veteran had active service from September 1941 to April 
1942, at which time he was killed in action.  The appellant 
is the veteran's widow.

This claim comes before the Board of Veterans' Appeals 
(Board) on appeal of a July 2004 decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Manila, the 
Republic of the Philippines.  


FINDINGS OF FACT

1.  VA provided the appellant adequate notice and assistance 
with regard to her claim.

2.  The appellant was married to the veteran at the time of 
his death in April 1942.

3.  After the veteran's death, the appellant received DIC 
benefits as surviving spouse of the veteran.

4.  In April 1946, the appellant remarried and VA terminated 
her DIC benefits.  

5.  The appellant's second spouse died in July 1992.

6.  The RO received the appellant's claim for restoration of 
DIC benefits on January 15, 2004.




CONCLUSION OF LAW

The criteria for entitlement to an effective date prior to 
January 15, 2003 for restoration of DIC benefits have not 
been met.  38 U.S.C.A. §§ 1311, 5101, 5102, 5103, 5103A (West 
2002 & West Supp. 2006); 38 C.F.R. §§ 3.5, 3.55, 3.114, 
3.155, 3.159, 3.400 (2006). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  VA's Duties to Notify and Assist

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA), codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002), became law.  Regulations 
implementing the VCAA were then published at 
66 Fed. Reg. 45,620, 45,630-32 (Aug. 29, 2001) and codified 
at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326 (2006).  The 
VCAA and its implementing regulations are applicable to this 
appeal.

The VCAA and its implementing regulations provide that VA 
will notify the claimant and her representative, if any, of 
the information and medical or lay evidence not previously 
provided to the Secretary that is necessary to substantiate a 
claim.  As part of the notice, VA is to specifically inform 
the claimant and her representative, if any, of which portion 
of the evidence the claimant is to provide and which portion 
of the evidence VA will attempt to obtain on the claimant's 
behalf.  They also require VA to assist a claimant in 
obtaining evidence necessary to substantiate a claim, but 
such assistance is not required if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  

The Court has mandated that VA ensure strict compliance with 
the provisions of the VCAA.  See Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  In this case, VA provided the 
appellant adequate notice and assistance with regard to her 
claim such that the Board's decision to proceed in 
adjudicating this claim does not prejudice the appellant in 
the disposition thereof.  Bernard v. Brown, 4 Vet. App. 384, 
392-94 (1993). 

A.  Duty to Notify

The Court has indicated that notice under the VCAA must be 
given prior to an initial unfavorable decision by the agency 
of original jurisdiction.  In Pelegrini v. Principi 
(Pelegrini II), 18 Vet. App. 112, 119-20 (2004), the Court 
also indicated that the VCAA requires VA to provide notice, 
consistent with the requirements of 38 U.S.C.A. § 5103(A), 38 
C.F.R. § 3.159(b), and Quartuccio, that informs the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim, (2) that VA will seek to 
provide, and (3) that the claimant is expected to provide.  
In what can be considered a fourth element of the requisite 
notice, the Court further held that, under 38 C.F.R. § 
3.159(b), VA must request the claimant to provide any 
evidence in his possession that pertains to the claim.  Id. 
at 120-21.  The Court clarified that VA's regulations 
implementing amended section 5103(a) apply to cases pending 
before VA on November 9, 2000, even if the RO decision was 
issued before that date, and that, where notice was not 
mandated at the time of the initial RO decision, it was not 
error to provide remedial notice after such initial decision.  
Id. at 120, 122-24. 

In this case, the RO provided the appellant VCAA notice on 
her claim by letter dated May 2004, before initially deciding 
that claim in July 2004.  The timing of this notice thus 
reflects compliance with the requirements of the law as found 
by the Court in Pelegrini II.  

The content of this notice also reflects compliance with the 
requirements of the law as found by the Court in Pelegrini 
II.  In the July 2004 letter, the RO acknowledged the 
appellant's claim, informed her of the evidence necessary to 
support that claim, identified the type of evidence that 
would best do so, notified her of the VCAA and VA's duty to 
assist and indicated that it was developing her claim 
pursuant to that duty.  As well, the RO identified the 
evidence it had received in support of the appellant's claim 
and the evidence it was responsible for getting.  The RO 
noted that it would make reasonable efforts to assist the 
appellant in obtaining all outstanding evidence provided she 
identified the source(s) thereof.  The RO also noted that, 
ultimately, it was the appellant's responsibility to ensure 
VA's receipt of all requested evidence.  The RO advised the 
appellant to identify or send directly to VA all requested 
evidence.

B.  Duty to Assist

The RO made reasonable efforts to identify relevant records 
to be obtained in support of the appellant's claim.  38 
U.S.C.A.§ 5103A(a), (b), (c) (West 2002).  However, despite 
multiple inquiries, the appellant mentioned no such records 
for VA to secure.  Also, the RO did not conduct medical 
inquiry in support of the appellant's claim because no 
medical information is needed to decide the claim.    

Under the facts of this case, "the record has been fully 
developed," and "it is difficult to discern what additional 
guidance VA could have provided to the [appellant] regarding 
what additional evidence [s]he should submit to substantiate 
h[er] claim."  Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 
2004); see also Livesay v. Principi, 15 Vet. App. 165, 178 
(2001) (en banc) (observing that the VCAA is a reason to 
remand many, many claims, but it is not an excuse to remand 
all claims); Reyes v. Brown, 7 Vet. App. 113, 116 (1994); 
Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (both 
observing circumstances as to when a remand would not result 
in any significant benefit to the claimant).  

II.  Analysis of Claim

The veteran died during active service in April 1942.  The 
appellant was the veteran's spouse at the time of the 
veteran's death.  Thereafter, based on the appellant's status 
as a surviving spouse of a veteran who was killed while 
serving on active duty, VA awarded the appellant DIC 
benefits.  In April 1946, VA terminated these benefits 
because the appellant remarried.  

In July 1992, the appellant's second spouse died.  On January 
15, 2004, the RO received the appellant's claim for 
restoration of the previously paid DIC benefits.  In a 
decision dated July 2004, the RO granted the appellant's 
claim, effective from January 15, 2003.

The appellant now seeks an earlier effective date for 
restoration of the DIC benefits.  According to her written 
statements submitted in support of this claim, because she 
first learned of her right to restoration of previously paid 
benefits in late 2003, she was not able to apply for such 
benefits prior to 2003.  She asserts that she is poor and, as 
such, does not have easy access to information.  She asks VA 
to consider that she is disadvantaged with regard to 
obtaining pertinent benefit information from VA and to 
refrain from penalizing her for any failure to learn of her 
rights to restoration of DIC benefits prior to 2003.  The 
appellant also argues that 38 C.F.R. § 3.114(a), which 
governs changes in law, is unreasonable in that it singles 
out a child of a Vietnam veteran who is suffering from spina 
bifida and excludes all others from receiving benefits 
effective the date of the Act.  

In certain cases, an individual's eligibility for VA benefits 
may be reinstated based upon a terminated marital 
relationship.  For instance, on or after October 1, 1998, the 
remarriage of a surviving spouse of a veteran shall not bar 
the furnishing of DIC benefits to the surviving spouse if the 
remarriage has been terminated by death, annulment or 
divorce, unless VA determines that the divorce or annulment 
was secured through fraud or collusion.  38 U.S.C.A. 
§ 1311(e) (West Supp. 2006); 38 C.F.R. § 3.55(a)(3) (2006).  

Generally, the appropriate effective date to be assigned an 
award of benefits based upon termination of a remarriage of a 
surviving spouse as a result of death is the date of death if 
the claim is filed within one year after that date.  
Otherwise, the appropriate effective date to be assigned is 
the date of receipt of the claim.  38 C.F.R. § 3.400(v)(3) 
(2006).

Subject to the provisions of 38 U.S.C.A. § 5101, where DIC 
benefits are awarded or increased pursuant to a liberalizing 
law, or a liberalizing VA issue approved by the Secretary or 
by the Secretary's direction, the effective date of such 
award or increase shall be fixed in accordance with the facts 
found, but shall not be earlier than the effective date of 
the Act or administrative issue.  If a claim is reviewed at 
the request of the claimant more than one year after the 
effective date of the law or VA issue, benefits may be 
authorized for a period of one year prior to the date of the 
receipt of such request.  38 U.S.C.A. § 5110(g) (West 2002); 
38 C.F.R. 
§ 3.114(a) (2006).

A "claim" is defined broadly to include a formal or informal 
communication in writing requesting a determination of 
entitlement or evidencing a belief in entitlement to a 
benefit.  38 C.F.R. § 3.1(p) (2006); Brannon v. West, 12 Vet. 
App. 32, 34-5 (1998); Servello v. Derwinski, 3 Vet. App. 196, 
199 (1992).  Any communication indicating an intent to apply 
for a benefit under the laws administered by the VA may be 
considered an informal claim provided it identifies, but not 
necessarily with specificity, the benefit sought.  See 38 
C.F.R. § 3.155(a) (2005); Servello, 3 Vet. App. at 199 
(holding that 38 C.F.R. § 3.155(a) does not contain the word 
"specifically," and that making such precision a prerequisite 
to acceptance of a communication as an informal claim would 
contravene judicial precedents and public policies underlying 
the statutory scheme).  To determine when a claim was 
received, the Board must review all communications in the 
claims file that may be construed as an application or claim.  
See Quarles v. Derwinski, 3 Vet. App. 129, 134 (1992).

In this case, VA awarded the appellant restoration of DIC 
benefits pursuant to a liberalizing law enacted in 1998.  The 
appellant did not file a claim for restoration of such 
benefits within a year of the enactment of that law; 
therefore, the payment of such benefits may be authorized for 
a period of one year prior to January 15, 2004, the date of 
receipt of the appellant's claim.  There is no documentation 
of record dated after the appellant's second spouse's death, 
but prior to January 15, 2004, which could be construed as a 
claim for restoration of DIC benefits.

The Board is sympathetic to the appellant's first assertion, 
noted above, however, there is no statutory or regulatory 
provision that allows for an earlier effective date based on 
a lack of receipt of pertinent information on VA benefits.  
The Board also notes that, contrary to the appellant's second 
assertion concerning 38 C.F.R. § 3.114(a), individuals other 
than children with spina bifida may be paid benefits 
effective the date of an Act provided they file a claim for 
such benefits in a timely manner.  

In the absence of evidence showing that the appellant filed a 
claim for restoration of DIC benefits after her second spouse 
died, but prior to January 15, 2004, the Board concludes that 
the criteria for an effective date prior to January 15, 2003 
for restoration of DIC benefits have not been met.  In 
reaching this decision, the Board considered the doctrine of 
reasonable doubt.  However, as a preponderance of the 
evidence is against the appellant's claim, the doctrine is 
not for application and the claim must be denied.


ORDER

An effective date prior to January 15, 2003 for restoration 
of DIC benefits is denied.




____________________________________________
V. L. JORDAN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


